Citation Nr: 1410134	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-26 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for loss of smell and taste, to include as secondary to service-connected chronic rhinosinusitis.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for loss of smell and taste.  This matter is now appropriately before the Roanoke, Virginia RO.
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered this matter, the Board believes the Veteran's claim must be remanded for further development.  

A January 24, 2001 service treatment record documents a complaint of loss of smell and congestion for the past 10 years.  

While the Veteran was afforded a VA examination in January 2014, the VA examiner provided an opinion specific to service connection secondary to the Veteran's service-connected chronic rhinosinusitis but did not comment on the significance, if any, of the January 2001 treatment record.  The examiner must address this specific in-service record and provide an opinion regarding any potential etiology between the Veteran's current condition and his service.  In short, an opinion pertaining to the possibility of direct service connection is needed.

Additionally, the same record also indicates exposure to petroleum products due to the Veteran's MOS.  In the January 2014 opinion, the examiner stated that "[t]otal loss of smelling and taste...is a rare condition associated with head trauma, tumor and toxic damage...."  Clarification as to the potential effects of petroleum exposure, or other chemicals that the Veteran was exposed to in-service is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the January 2014 examiner.  If that examiner is not available, the file should be given to another examiner of appropriate knowledge and expertise.  

2.  The examiner should provide an opinion as to whether the Veteran's loss of sense of smell and taste is etiologically related to his active duty service or secondary to a service-connected disability.  The claims folder must be made available to the examiner and the examiner must review the entire claims file in conjunction with the examination.  In doing so, the examiner should:

a)  Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's loss of sense and taste was incurred during service.  In providing the supporting rationale, the examiner should specifically address the January 24, 2001 service treatment record documenting the Veteran's complaint of loss of smell and congestion for the past 10 years, and any other relevant service treatment records.  The examiner should also address the potential effects of exposure to petroleum or any other chemicals that the Veteran was exposed to.

b)  Provide an opinion as to whether it is as least as likely as not that the Veteran's loss of sense and taste was either (1) caused by or (2) is aggravated by the Veteran's service-connected chronic rhinosinusitis.  In providing the supporting rationale, the examiner should specifically address the January 2010 private medical opinion provided by the Veteran, and any other relevant evidence. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


